IN THE SUPREME COURT OF THE STATE OF DELAWARE

    STANLEY YELARDY,                             §
                                                 §
         Defendant Below,                        §   No. 365, 2021
         Appellant,                              §
                                                 §   Court Below—Superior Court
         v.                                      §   of the State of Delaware
                                                 §
    STATE OF DELAWARE,                           §   Cr. ID No. 0303008652A (N)
                                                 §
         Plaintiff Below,                        §
         Appellee.                               §

                               Submitted: December 3, 2021
                               Decided:   January 4, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                             ORDER

       After consideration of the notice to show cause and the parties’ responses, it

appears to the Court that:

       (1)     On November 16, 2021, the appellant, Stanley Yelardy, filed a notice

of appeal from a Superior Court order, dated and docketed on May 1, 2020, denying

his pro se request for a certificate of eligibility to file an application for sentence

modification under 11 Del. C. § 4214(f). A timely notice of appeal should have been

filed by July 2, 2020.1 The Senior Court Clerk issued a notice directing Yelardy to

1
  Normally a timely notice of appeal would have been due by June 1, 2020, but deadlines were
extended in 2020 as a result of the COVID-19 pandemic. See Supr. Ct. R. 6(a)(iv) (providing
notice of appeal must be filed “[w]ithin 30 days after entry upon the docket of a judgment or order
in any proceeding for post-conviction relief”); Supr. Ct. R. 11(a) (providing that if the last day of
the time period is a legal holiday, then the time period runs until the next day the Clerk’s office is
show cause why this appeal should not be dismissed as untimely filed under

Supreme Court Rule 6.

      (2)    In his response to the notice to show cause, Yelardy states that he did

not receive the May 1, 2020 order until October 19, 2021. He includes a prison mail

log showing he received no mail from the Superior Court in May 2020. In response,

the State laudably concedes that the prison mail logs do not reflect Yelardy received

any mail from the Superior Court in 2020. It appears that the May 1, 2020 order

may have been sent to Yelardy’s former defense counsel, but the mail log provided

by Yelardy shows that he did not receive any mail from the Office of Defense

Services after February 2020.

      (3)    Because of the possibility that Yelardy did not receive the May 1, 2020

order in a timely manner, the State suggests that the matter be remanded to the

Superior Court with directions to re-issue the May 1, 2020 order so Yelardy has the

opportunity to file a timely notice of appeal. We agree that the proper course of

action is to remand this matter to the Superior Court. Upon remand, the Superior

Court shall re-issue the May 1, 2020 order.




open); Administrative Order No. 7 § 7 (June 5, 2020), available at
https://courts.delaware.gov/rules/pdf/COVID-19AdminOrderNo7.pdf (extending deadlines that
expired March 23, 2020 and June 30, 2020 through July 1, 2020).

                                           2
       NOW, THEREFORE, IT IS ORDERED that the within matter is

REMANDED to the Superior Court for further action in accordance with this order.

Jurisdiction is not retained.

                                    BY THE COURT:


                                    /s/ Karen L. Valihura
                                    Justice




                                       3